Citation Nr: 1748310	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to February 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2016 and December 2016 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A weight of the evidence is against a finding that a neck disability was manifested during the Veteran's active duty service or for many years after service or is otherwise related to service, to include as due to his service connected lumbar spine disability.   


CONCLUSION OF LAW

The criteria for an award of service connection for a neck disability, to include as secondary to his service connected lumbar spine disability, have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In an August 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in July 2016 and January 2017 which, taken together, are fully adequate to adjudicate the claim.  The examiners reviewed the claims file and addressed all relevant issues.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The service treatment records reflect that in December 1985, the Veteran fell on a flashlight and struck his right maxilla.  Abrasions to the Veteran's face and lip were noted.  There was no indication that the Veteran sustained an injury to his neck (VBMS, 12/6/13, pgs. 3-9).  In April 1986, the Veteran reported low back pain of one week's duration.  He was riding in the back of a truck and was bounced around.  There was no indication that the Veteran was suffering from any neck symptoms (VBMS, 12/6/13, p. 13).  The Veteran's neck was examined following an October 1986 accident in which the Veteran hit his head on an open door.  The report reflects that the neck was supple with normal range of motion (VBMS, 7/13/07, p. 27).     

The Veteran underwent a VA examination of the spine in April 1988 in conjunction with a claim for service connection for a low back disability.  There was no indication that he reported neck (cervical spine) symptoms at that time.  

A May 2005 MRI of the cervical spine revealed (1) mild right foraminal narrowing at C3-C4 secondary to uncinate process spurring, and (2) very small central disc protrusion at C4/C5 without significant stenosis.  The primary diagnosis was major abnormality (VBMS, 2/10/11, pgs. 10-11).    

In a December 2006 VA primary care note, his VA physician (Dr. R.K.) indicated that the Veteran's documented in-service fall in December 1985 "brings into question the possible relationship between this fall and his cervical disk disease." (VBMS, 1/22/07, p. 8).

A July 2008 treatment report reflects that the Veteran had cervical disc disease with a C4-5 disc protrusion noted on MRI (VBMS, 1/14/09, p. 16).

The Veteran underwent a VA examination of the spine in May 2009.  There were no complaints or findings regarding the cervical spine.  

A March 2010 outpatient treatment report reflects that the Veteran informed his physician (Dr. R.K.) that during service, he was traveling over rough terrain in the back of a military vehicle.  He stated that he struck his head and neck in the vehicle.  Dr. R.K. stated that the Veteran's cervical disc disease "was more likely than not due to his military service and needs to be considered for service-connected disability."  (VBMS, 3/31/10, pgs. 1-3).  

The Veteran underwent a VA examination of the lumbar spine in June 2010.  There were no complaints or findings regarding the cervical spine.  

Following the September 2010 denial of the Veteran's service connection claim, he submitted  a February 2014 Statement in Support of the Claim (VA Form 21-4138) in which he contended that his neck pain is aggravated by his service connected degenerative disc disease (VBMS, 2/25/14).   

The Veteran underwent a general medical VA examination in July 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported pain and tenderness in the neck.  Examination of the cervical spine reflected no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  

X-rays dated November 2011 reflect that the Veteran had mild degenerative changes in the mid cervical spine consistent with osteoarthritis without any acute osseous abnormalities.  The examiner noted that the overall appearance was stable as compared to previous examination (VBMS, 10/3/16).

The Veteran underwent a VA examination in July 2016.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he was injured in the head and neck and elsewhere on the body during two incidents (the December 1985 and April 1986 incidents referenced above).  The Veteran reported that he currently experiences pain, discomfort, and limited range of motion in the neck.  With regard to flare-ups, he stated that it feels like somebody is zapping him with a low voltage in his neck.  He stated that it tingles and then he gets headaches.  He stated that sometimes it feels like a stabbing pain.  The examiner was unable to test range of motion because the Veteran had almost no range of motion in any direction.  X-rays showed no fracture, dislocation, nor bony destructive change.  Disc spaces were well maintained.  There were mild multilevel anterior marginal bony spur changes of mid to lower cervical bodies, most prominently of anterior-inferior C4.  He was assessed with a minor abnormality.

The examiner found that there was insufficient documented evidence by health care records or otherwise to support that the contention that the injuries in 1985 and 1986 caused recurrent, chronic, and related neck pain for the last 30 years.  She noted that according to the Veteran, he did not have medical coverage for 20 years, and only began to seek treatment at the VA in the 2000s.  She stated that a review of available records do not document a cervical spine condition as a continuing medical condition.  She further noted that cervical spine degenerative joint disease is relatively common in people of the Veteran's age.  She therefore found that other causes are more likely the etiology for the condition rather than a remote history of injury.

The Veteran underwent another VA examination in January 2017.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that his in-service work consisted of driving, motor pool, and lifting and carrying heavy equipment.  He reported that in 1986, he was an unrestrained passenger in a truck being driven at high speed over rough roads.  He was jarred out of his seat, landing in a seated position.  He stated that since then, he has had back and neck pain.  He complained of constant neck pain, radiating from the neck to the scalp and to the shoulders.  He also reported pain with driving, household chores, and carrying groceries.  Upon examination, the Veteran had abnormal range of motion due to pain.  The examiner noted October 2009 x-rays reflecting mild mid cervical spondylitic changes.  

The January 2017 examiner found that the Veteran's cervical spine disability is less likely than not related to service.  She noted that the December 1985 in-service injury was limited to the right maxilla and was manifested by superficial abrasions on the right cheek and lip.  There was no loss of consciousness or other injury.  He made no complaint of neck pain at that time.  The examiner further noted that in April 1986, the Veteran sustained an injury to his lumbar spine.  She noted that there was no complaint of neck pain at the time nor at any point in the service treatment records.  The examiner noted that the first mention of neck pain is a January 2003 report in which the Veteran reported a "pinched nerve."  She also noted that the Veteran reported a pain in his neck at the July 2011 general medical examination but that there were no findings noted on the examination report.  

The examiner found that "[B]ased on the lack of neck pain at the time of [the Veteran's] injury and no complaints of neck pain for a number of years after, and the xray finding consistent with age-related degenerative changes of the cervical spine it is my opinion that the Veteran's current condition is less than likely related to his in-service fall with maxilla abrasions or to his injury in a jeep in service."  She also opined that the Veteran's neck condition is less likely caused by or aggravated by his service connected degenerative disc disease of the spine.  She explained that degenerative disc disease is a result of aging and physical degeneration of the structure of the disc.  It is not caused by degeneration of other segments of the spine.  Finally, she noted that disc degeneration is a common finding with aging and studies have shown that "more than 90% of people over age 50 have disc degeneration (Teraguch et al Osteoarthr Cart. 2014;22(1)104-10)."  

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  There is no doubt that the Veteran suffers from a cervical spine disability as reflect on MRI and x-rays.  

With regard to the second element, the Board acknowledges that the Veteran sustained in-service injuries in December 1985 and April 1986.  However, the service treatment records documenting the injuries fail to reflect any complaints of neck symptomatology or any findings of an in-service injury to the neck (cervical spine).  Notwithstanding, in giving the benefit of the doubt to the Veteran, and in acknowledging that the injuries could have resulted in a cervical spine disability that was asymptomatic at the time, the Board finds that the Veteran has satisfied the second element of service connection.   

It is the third element of service connection in which the Veteran's claim falls short.  As the service treatment records lack the documentation sufficient to identify a chronic disability of the cervical spine, chronicity in service is not adequately supported by the service treatment records.  Service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In support of his claim for service connection the Veteran states that he has had neck pain since service, and he is competent to describe symptoms of neck pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

At the outset, the Board notes the gap of approximately 15 years between the Veteran's separation from service and the first documented treatment for a cervical spine disorder.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran never denied neck pain.  However, the Board notes that in March 1988, he filed a service connection claim for a "lower back" injury.  There was no indication that he had any injury or symptoms attributed to an upper back, neck, or cervical spine injury.  Likewise, the Veteran filed another claim in November 2006.  He stated that while driving on a dirt road, his vehicle hit a pothole and he bounced "about 24" up off the bench I was sitting on, and landed on my tailbone and that started my back problem."  Once again, the injury was to the Veteran's lower back (tailbone).  There was no mention of him hitting his head and injuring his neck (as he would report to Dr. R.K. at his March 2010 outpatient examination).  In his December 2008 claim, he enclosed information regarding a lumbosacral sprain (not a cervical spine disability), right maxilla injury, left finger injury, and depression.  Finally, his June 2009 claim was for a back (not a neck) disability.  The Board also notes that the Veteran underwent several VA examinations of the spine (April 1988, May 2009, June 2010) in which he did not report any cervical spine symptoms.  When he reported neck pain and tenderness at his July 2011 VA examination, objective examination showed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  

Additionally, it is noted that the Veteran did not file a claim of service connection for a back disability until 2010, more than two decades after he separated from service.  Had he been experiencing chronic neck problems since service it would be reasonable to expect that he would have filed a claim sooner.  As noted above, he filed claims in 1988, 2006, 2008, and 2009.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for a neck disability at the time he filed his claim for a lower back disability very strongly suggests that he was not indeed experiencing any symptoms at that time.  

In so finding, the Board acknowledges Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), in which the United States Court of Appeals for Veterans' Claims (Court) held that the absence of in-service and post-service complaints does not necessarily render the Veteran not credible when claiming continuity of symptomatology.  However, a careful reading of that case indicates that the Board is only prohibited from viewing the failure to file a claim as the sole consideration, thus indicating that it can still be appropriate to consider this among other factors.  It is further noted that the disorder in question in Fountain was tinnitus, and there was a concern that the Veteran's claim of service connection for hearing loss in that case may have been intended to encompass ringing in his ears.  Here, there is no logical basis to assume that claims for lower back, right maxilla, left index finger, and depression, were intended to also encompass the cervical spine; thus, the underlying facts in the instant case appear to be distinguishable from those in Fountain, further supporting the conclusion that such case does not preclude the Board here from considering the Veteran's failure to file a claim, as one factor among others, in assessing credibility.

The Board also recognizes that the Veteran's spouse has submitted several statements in which she describes the Veteran's symptoms.  Only in the statement of December 2008 did she list neck pain as a symptom.  She stated that she has been married to the Veteran for five years and that since they have been married, he has complained about injuries he received while serving in the military (a chronic lumbosacral strain and right maxilla).  She also stated that he suffers from neck pain.  The Board notes that this timeframe would mean that the Veteran got married in approximately 2003 and that he has reported neck pain to his spouse since that time.  His spouse therefore is unable to establish continuity of symptomatology in so far as she can only speak to complaints rendered since 2003 (15 years after service).   

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current cervical spine disability is related to the Veteran's active service, then an award of service connection would be appropriate.  The Veteran underwent VA examinations in July 2016 and January 2017.  Both VA examiners concluded that the Veteran's cervical spine disability was less likely than not related to service.  The Veteran has also submitted statements from Dr. R.K. who concluded that the Veteran's cervical spine disability was at least as likely as not due to his in-service injuries.  
 
The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

There are substantial and significant factors which favor the valuation of the VA medical opinions over the opinion of the VA outpatient physician in this case.

Regarding the first inquiry, the July 2016 and January 2017 examiners specifically stated that they had reviewed the claims file.  Moreover, they demonstrated that fact by citing to the records, particularly the service treatment records.  They accurately summarized the service treatment records that reflect December 1985 and April 1986 injuries.  They also correctly noted that there were no complaints or findings regarding the cervical spine.  

On the other hand, there is no indiction that Dr. R.K. was familiar with the nature of the in-service injuries beyond what was told to him by the Veteran himself.  In his December 2006 outpatient treatment report he stated that his December 1985 fall "brings into question the possible relationship between this fall and his cervical disk disease."  There is no indication that Dr. R.K. was aware that this fall only resulted in abrasions to the Veteran's cheek.  In his March 2010 treatment report, he stated that when the Veteran bounced around in the vehicle (in April 1986), he struck his head and neck.  Dr. R.K. failed to note that there is no record of such an injury to the head or neck.  There was no indication that Dr. R.K. was aware that the Veteran's neck was examined in October 1986, and it was supple with normal range of motion.  Consequently, the Board finds that by all appearances, the VA examiners were more fully aware of the factual premises (medical history) than was Dr. R.K.  

With regard to the second inquiry, the Board acknowledges that both VA examiners and Dr. R.K. offered fully articulated opinions.  All examiners rendered opinions that conformed to the correct standard for use in service connection claims (at least as likely as not related).  

With respect to the third inquiry, the Board finds the opinion of Dr. R.K. to be lacking.  Although he submitted numerous correspondences in which he rendered the same opinion (that the cervical spine disability is related to service), he never provided any rationale for the opinion.  He merely reported the Veteran's medical history (as reported by the Veteran himself) and linked the current disability to the in-service injury.  Dr. R.K. failed to note the absence of complaints or findings in the service treatment records.  He failed to reconcile the Veteran's report of having hit his head and neck with service treatment records that fail to substantiate the Veteran's report.  He failed to note that the Veteran remained in service for another 22 months following the April 1986 lower back injury and that there are no complaints or findings of a cervical spine disability at any time during that 22 months (including when the Veteran filed his March 1988 claim for an injury to the lower back only).  Dr. R.K.'s opinion was conclusory in nature.  

The VA examiners (particularly the January 2017 examiner) fully summarized the medical record and based her opinion on more than the Veteran's recollection of the accident.  She addressed all the aforementioned inconsistencies and based her opinion on the record as a whole.  Moreover, she recognized that cervical disc degeneration is a common finding with aging and studies have shown that more than 90 percent of people over age 50 have disc degeneration.  

Based on a thorough examination of the three inquiries used to analyze the probativeness, the Board finds the January 2017 VA examination report to be the most probative.  

Finally, with regard to the Veteran's contention that his cervical spine disability is caused or aggravated by his lumbar spine disability, the Board likewise finds the January 2017 VA examiner's opinion to be the most probative evidence of record.  

The Veteran himself believes that his current cervical spine disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's cervical spine disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for serviced connection for a neck (or cervical spine) disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a neck disability is denied.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


